Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1, 3-14 and 19-20 are pending for prosecution in response to amendment filed on 09/17/2021 after Final Office Action mailed on 08/03/2021.
Claims 2 and 15-18 have been cancelled.
Claims 19 and 20 are added new.

Allowable Subject Matter
Claims 1, 3-14 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  



The primary reason for the allowance of the claims is the inclusion of limitations in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, an inspection method for inspecting a user's entitlement for the use of a service, in particular a transport service, comprising a particular combination of elements, specifically “sending, by the mobile inspection device, at least one second inspection data set during a second transmission phase following the first transmission phase, receiving, by at least the mobile user terminal, the at least one second inspection data set, outputting, by the first output module , at least one second inspection feature during the second transmission phase based on the received second inspection data set and the user's entitlement information item available in the mobile utility terminal, and outputting, by the second output module, at least one second validity feature corresponding to the second inspection data set during the second transmission phase.”

Applicant’s independent claim 19 recites, inter alia, an inspection method for inspecting a user's entitlement for the use of a service, in particular a transport service, 

Applicant’s independent claim 20 recites, inter alia, an inspection method for inspecting a user's entitlement for the use of a service, in particular a transport service, comprising a particular combination of elements, specifically “sending, by a mobile inspection device, at least one first inspection data set during a first transmission phase, wherein a duration of the first transmission phase is controlled by a random generator of the mobile inspection device, …. outputting, by at least one first output module of the mobile user terminal, at least one first inspection feature, outputting, by at least one second output module of the mobile inspection device, at least one first validity feature corresponding to the first inspection data set during the first transmission phase for visual comparison with the first inspection feature output by the at least one mobile user terminal.”

Prior art INDERST (US20170316423, of IDS, Fig. 1, Fig. 2, Para [0035, 0041]) discloses sending keys (inspection data sets) at different times. However it is not clear from INDERSET, if the same Control entity 16 (of a ticket inspector) is sending the derived key and first inspection data set, and sending the updated derived key and the second inspection data set. Therefore, INDERSET does not expressly disclose one second validity feature corresponding to the second inspection data set during the second transmission phase.
Prior art MARDINIAN (FR003053198A1, of IDS, Fig. 2, Pages 3/34 – 11/34) is silent on whether the inspector application send second inspection data set during a second transmission phase following the first transmission phase.
Prior art PARKER (US20140095227, of IDS, Fig. 60, Para [0167-0169]) discloses updating validation changes in the rider application from the server (not via an inspector application), and (Fig. 68, Para [0196-0197]) the inspector application detects and displays error information (second validity feature). However, PERKER is silent on whether the inspector application send second inspection data set during a second transmission phase following the first transmission phase.
Prior art LISHAK (US8954344. Of record, Col 1- Col 2) discloses public transit fare collection system including check-in, check-out, transfer and inspection transactions. However, LISKAK is silent about sending or receiving first or second inspection data by the mobile inspection device to the mobile user terminal during a second transmission phase following the first transmission phase.
INDERST, MARDINIAN, PARKER and LISHAK are also silent about transmission sessions control by a random generator and sending reference ticket data set together with at least one first inspection data set during a first transmission phase.

HUEBNER (US20190379746, with priority of PCT/EP2018/053566, of record, Para [0006-0010, 0063]) disclosing executing telematic applications sessions, and assignment of session id, and session periods are random, generated by a random number generator. However, HUEBNER is silent about sending or receiving first or second inspection data during first or second transmission phase or sessions, and sending reference ticket data set together with at least one first inspection data set during a first transmission phase.

Prior art, not used, EKBERG (US20160078415, Fig. 2, Fig. 3, Para [0072, 0086]) discloses inspection data sets and visual and/or acoustic validation indicators. However, EKBERG does not expressly disclose one second validity feature corresponding to the second inspection data set during the second transmission phase, and silent about transmission sessions control by a random generator and sending reference ticket data set together with at least one first inspection data set during a first transmission phase, outputting, by at least one first output module of the mobile user terminal, …., based on the received first inspection data set, the received reference ticket data set and at least one user's entitlement information item available in the mobile user terminal, ….. triggers a playback of a first graphical sequence as the first inspection feature, and outputting, by at least one second output module of the mobile inspection device, at least one first validity feature corresponding to the first inspection data set during the first transmission phase for visual comparison with the first inspection feature output by the at least one mobile user terminal.”

As best understood, claims 1, 19 and 20 illustrated by structures described by Fig. 1 and specification (Para [0012, 0035, 0037]).

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 19 and 20 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 19 and 20 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the Applicant’s independent claims 1, 19 and 20 are allowed for the above reasons and Applicant remarks filed 05/03/2021 and 09/17/2021.
Dependent claims 3-14, being dependent on independent claim 1, are also allowed for the same reason as above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EKBERG et al. (US20160078415), describing METHOD AND APPARATUS FOR DIGITAL TICKET INSPECTION, see Fig. 2, Fig.3, [0072, 0086]
Leroy et al. (US20150339658), describing METHOD OF AUTHENTICATION BETWEEN A MOBILE TERMINAL AND A PROCESSING TERMINAL, see [0004, 0093-0102] 
Haddad et al. (US20120322413), describing Trust Discovery in a Communications Network, see Abstract, [0005, 0010-0011]
Bergdale et al. (US20150262195), describing METHOD AND SYSTEM FOR EMPLOYING ANTI-TICKET FRAUD SYSTEM FOR MOBILE TICKETS, see [0074-0081]
Doshi et al. (US20130268304), describing Systems, Methods, and Computer Program Products for Purchasing Transportation Tickets, see Fig. 1, Fig. 3, Fig. 5, [0014-0022]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413